DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a method for manufacturing a display device, wherein the display device comprises a display panel and a driver chip coupled to the display panel, wherein the display panel comprises: gate lines; a first screen gate driver circuit; and a second screen gate driver circuit, wherein the first screen gate driver circuit and the second screen gate driver circuit correspond to a same group of gate lines; and the manufacturing method comprises: detecting whether the first screen gate driver circuit and the second screen gate driver circuit are normal; and when a detection result is "normal", connecting the first screen gate driver circuit and/or the second screen gate driver circuit to the driver chip; or when a detection result is "damaged", physically disconnecting the first screen gate driver circuit and/or the second screen gate driver circuit from the driver chip.  The closest prior art is Ueno (US 2011/0148825) discloses a display panel with gate lines; a first screen gate driver circuit; a second screen gate driver circuit;  when a screen gate driver is detected to be malfunctioning a switch is used to electrically disconnect it.  Several references such as Kimura et al. (US 2012/0062528), Katsuta et al. (US 2017/0308233), Yu et al. (US 2017/0139292), Nishimura et al. (US 2016/0163264), Seo et al. (US 2015/0187317), .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628